DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 5/25/2022, amended claim 1 and new claims 2-19 are acknowledged. Claims 1-19 are currently pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Barton on 8/11/2022.
The application has been amended as follows: 

Claim 1 is amended to recite:
A tissue biopsy device, comprising:
a handle;
a needle assembly operably coupled to the handle; and
an actuator assembly operably coupled to the handle and needle assembly, the actuator assembly comprising:
a traveling member configured to be displaced when the actuator assembly is actuated;
an impact member coupled to the needle assembly, the impact member configured to displace at least a portion of the needle assembly when the traveling member impacts the impact member; [[and]]
a follower releasably coupled to the impact member and disposed at least partially within the impact member; and
a retention tube having at least one flange, wherein the traveling member includes a catch engaged with the at least one flange of the retention tube when the actuator assembly is in a primed configuration such that the traveling member is longitudinally offset from the impact member when the actuator assembly is in the primed configuration before the actuator assembly is actuated,
wherein one of the impact member and the follower is configured to travel a longer distance than the other of the impact member and the follower when the device is actuated.

Claim 2 is cancelled.

Claim 3 is amended to recite:
The tissue biopsy device of claim [[2]] 1, further comprising a spring compressed between the traveling member and a proximal end of the retention tube when the actuator assembly is in the primed configuration and configured to move the traveling member longitudinally towards the impact member when the catch of the traveling member is disengaged from the at least one flange of the retention tube.

Claim 16 is amended to recite:
A method of obtaining a tissue sample through actuation of a tissue biopsy device, the method comprising:
releasing a traveling member such that the traveling member is displaced a first longitudinal distance along the biopsy device;
impacting the traveling member with an impact member such that the impact member is displaced a second longitudinal distance along the biopsy device;
displacing a follower disposed at least partially within and releasably coupled to the impact member and decoupling the follower from the impact member such that the follower travels a third longitudinal distance, wherein one of the second longitudinal distance or the third longitudinal distance is greater than the other; and
displacing a first cutting member coupled to the impact member such that the cutting member severs a first portion of the tissue sample,
wherein the traveling member includes a catch that is engaged with at least one flange of a retention tube when the tissue biopsy device is in a primed configuration before releasing the traveling member such that the traveling member is longitudinally offset from the impact member when the tissue biopsy device is in the primed configuration.

Claim 17 is amended to recite:
The method of claim 16, wherein releasing [[a]] the traveling member such that the traveling member is displaced [[a]] the first longitudinal distance along the biopsy device includes disengaging [[a]] the catch of the traveling member from the at least one flange of [[a]] the retention tube thereby decompressing a spring disposed between the traveling member and a proximal end of the retention tube.

Claim 18 is amended to recite:
The method of claim 17, wherein impacting the traveling member with [[an]] the impact member such that the impact member is displaced [[a]] the second longitudinal distance along the biopsy device includes disengaging a catch of the impact member from at least one additional flange of the retention tube when the traveling member impacts the impact member after the traveling member is disengaged from the at least one flange of the retention tube.

Claim 19 is amended to recite:
The method of claim 16, wherein displacing [[a]] the follower disposed at least partially within and releasably coupled to the impact member and decoupling the follower from the impact member includes distally displacing the follower and the impact member together until a catch of the follower contacts a chamber on a threaded portion of an adjustable stop disposed distal to the traveling member and the catch of the follower is forced radially outward to disengage the catch of the follower from a distal edge of the impact member.

Allowable Subject Matter
Claims 1 and 3-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791